Filed 12/31/15 P. v. Russell CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B264593

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA075834)
         v.

LEONARD ANDREW RUSSELL,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, William C.
Ryan, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, and Richard
B. Lennon, Staff Attorney, under appointments by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Leonard Andrew Russell, appeals from an order denying his Penal
Code section 1170.1261 sentence recall petition. We appointed counsel to represent
defendant on appeal. After examining the record, appointed appellate counsel filed an
“Opening Brief” in which no issues were raised. Instead, appointed appellate counsel
asked this court to independently review the entire record on appeal pursuant to People v.
Wende (1979) 25 Cal. 3d 436, 441. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284.)
On November 10, 2015, we advised defendant of his right to file a supplemental brief
within 30 days. No supplemental brief has been received.
       We have examined the entire record and are satisfied appointed appellate counsel
have fully complied with their responsibilities. Defendant is serving 3 concurrent 25-
year-to-life sentences for semiautomatic firearm assault in violation of section 245,
subdivision (b). Semiautomatic firearm assault is a serious felony. (§ 1192.7, subd.
(c)(31); People v. Le (2015) 61 Cal. 4th 416, 425.) Therefore, defendant is ineligible for
resentencing. (§ 1170.126, subd. (e)(1); see People v. Vargas (2014) 59 Cal. 4th 635,
639, fn. 3.)
       The order under review is affirmed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            TURNER, P.J.
We concur:


               MOSK, J.




               KRIEGLER, J.



1      Further statutory references are to the Penal Code.

                                             2